570 S.E.2d 840 (2002)
264 Va. 431
Mario Udasco DALO
v.
COMMONWEALTH of Virginia.
Record No. 020321.
Supreme Court of Virginia.
November 1, 2002.
Steven C. Frucci (Brydges, O'Brien & Frucci, on briefs), Virginia Beach, for appellant.
Virginia B. Theisen, Asst. Atty. Gen., (Jerry W. Kilgore, Atty. Gen., on brief), for appellee.
Present: CARRICO, C.J., LACY, HASSELL, KOONTZ, KINSER, and LEMONS, JJ., and COMPTON, S.J.
PER CURIAM.
In this appeal, the Court reviews a judgment of the Court of Appeals of Virginia which affirmed a circuit court judgment convicting the accused of involuntary manslaughter, in violation of Code § 18.2-36.1, after he had been convicted of driving while intoxicated, in violation of Code § 18.2-266, based upon the same evidence. Dalo v. Commonwealth, 37 Va.App. 156, 554 S.E.2d 705 (2001).
The Court of Appeals held that double jeopardy principles did not bar the conviction of involuntary manslaughter following the conviction of driving while intoxicated.
For the reasons set forth in the opinion of the Court of Appeals, we will affirm that court's judgment.
Affirmed.